Citation Nr: 0515226	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  05-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of shell fragment wounds to the left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of shell fragment wounds behind the left knee.

3.  Entitlement to a compensable evaluation for the residuals 
of shell fragment wounds to the left thigh.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound to the right hand, 
with involvement of Muscle Group IX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He is a World War II combat veteran with 
numerous citations.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  For good cause 
shown, namely the veteran's age, a motion to advance this 
case on the Board's docket has been granted under the 
authority of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).

The Board recognizes that the disabilities at issue in this 
appeal were previously described by the RO as residuals of 
gunshot and/or shrapnel wounds.  After review of the service 
medical records documenting the nature of the veteran's 
original in-service injuries, however, for purposes of both 
accuracy and clarity, the Board has recharacterized these 
disabilities as residuals of shell fragment wounds.  

The Board further observes that the veteran, in conjunction 
with the evidence and information of record, may be raising a 
claim of entitlement to service connection for arthritis as 
secondary to his service-connected residuals of shell 
fragment wounds to the right hand.  As this issue has not yet 
been adjudicated, the Board refers it back to the RO for 
appropriate action.  See 38 C.F.R. § 20.200 (2004).
 



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of shell fragment wounds to the left foot, 
status post comminuted fracture of the proximal end of the 
fifth metatarsal and status post fracture of the calcaneum, 
include a depressed and tender scar on the lateral malleolus 
overlying the (damaged) sural nerve, osteoarthropathy 
involving the fifth metatarsal, retained metallic foreign 
bodies, and pain and weakness on motion.

3.  Residuals of shell fragment wounds behind the left knee 
include small and superficial but occasionally tender scars, 
retained metallic foreign bodies, and limited noncompensable 
pain on motion.

4.  Residuals of shell fragment wounds to the left thigh 
include very small, superficial, and nontender scars.

5.  Separate residuals of shell fragment wounds to the left 
thigh include retained foreign metallic bodies that cause 
pain, tightness, weakness, and lack of endurance with 
repetitive use, reflective of no more than moderate 
impairment involving Muscle Group XIV.

6.  Residuals of a shell fragment wound to the right hand 
include a superficial, nontender, and nonadherent small scar 
with previous underlying muscle damage, reflective of no more 
than moderate impairment involving Muscle Group IX.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation of 30 percent for the residuals of shell fragment 
wounds to the left foot have been approximated.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.55, 4.56, 4.71a, Diagnostic Code 5284 (2004). 

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the residuals of shell fragment 
wounds behind the left knee have not been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.118, Diagnostic Code 7804 (2004). 

3.  The criteria for the assignment of a compensable 
evaluation for the residuals of shell fragment wounds to the 
left thigh, identified as scars, have not been approximated. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.118, Diagnostic Code 7805 (2004).

4.  The criteria for the assignment of a separate 10 percent 
evaluation for the residuals of shell fragment wounds to the 
left thigh, with involvement of Muscle Group XIV, have been 
approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (2004). 

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the residuals of a shell fragment 
wound to the right hand, with involvement of Muscle Group IX, 
have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are also codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio that 
informs the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such decision.  
See Pelegrini II at 120-123; see also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

The veteran's claims for entitlement to increased evaluations 
for the disabilities now on appeal were received at the RO in 
early October 2002.  Thereafter, the RO transmitted an 
initial VCAA notice letter to the veteran in late October 
2002.  This communication informed the veteran of the RO's 
expanded duties to notify and assist him under the VCAA, 
explained that it was developing his claims pursuant to the 
latter duty, requested that he submit any pertinent evidence 
he had to support his claims, and indicated that it would 
assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining evidence in 
support of his claims, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all pertinent information.  The RO also indicated 
that it would provide the veteran with a new medical 
examination or would secure a medical opinion, if it thought 
that such an examination or opinion was necessary to make a 
decision in the case.  

Also in the October 2002 VCAA letter, the RO explained that 
in order to establish entitlement to increased evaluations 
for his service-connected disabilities, the evidence needed 
to show that his disabilities had increased in severity, 
which could be shown by medical evidence or other evidence 
showing that he had persistent or recurrent symptoms of 
disability.  The RO then advised the veteran that it had 
procured his current record of VA medical treatment from his 
identified treating facility, but advised that it still 
needed certain evidence from him, namely any outstanding 
records that would demonstrate that his disabilities had 
increased in severity.  The RO advised the veteran that he 
could sign and return a release form to the RO so that it 
could obtain any outstanding private medical reports, or that 
he could instead obtain and submit these reports to the RO.  
Finally, the RO informed the veteran that he should tell the 
RO about any additional information or evidence that he 
wanted the RO to obtain for him, and again indicated that the 
veteran should send in any evidence in his possession that 
the RO needed for his claims.  

In a June 2003 rating action, the RO listed all evidence 
considered in support of the claims, and addressed the 
regulatory criteria necessary to establish entitlement to 
increased evaluations for the disabilities on appeal.  The RO 
then explained the reasons why it had to deny the claims, 
citing pertinent findings from the veteran's current VA 
treatment and examination reports.

Then, in a second VCAA letter issued in November 2003, the RO 
again reviewed its expanded duties to notify and assist the 
veteran, and reminded him of how he could assist the RO with 
his claims.  The RO told the veteran that he would be 
scheduled for new VA examinations in the near future, and 
advised him that if he thought there was any other 
information or evidence that he believed would support his 
claims, then he should notify the RO.  The RO emphasized that 
in order for the veteran to receive increased ratings for his 
disabilities, the evidence needed to show that each of these 
disabilities had worsened.  The RO also provided the veteran 
with a current list of all medical evidence then of record in 
support of his pending appeal.

Thereafter, the RO issued a statement of the case (SOC) dated 
in December 2004 that reviewed additional evidence considered 
in support of the appeal, including more VA treatment 
records, as well as the results from the veteran's most 
recent round of VA examinations.  The RO also provided notice 
of laws and regulations potentially applicable to the 
veteran's claims, by providing the text of the VCAA's 
implementing regulations, as well as the text of other VA 
regulations pertinent to the veteran's request for increased 
ratings for his service-connected residuals of shell fragment 
wounds, including recent changes to the criteria for 
evaluating service-connected scars.  See 38 C.F.R. Parts 3 
and 4 (2004).  The RO then explained, however, that the 
latest evidence of record still did not support an increase 
in the veteran's current ratings, with review of the medical 
evidence in comparison to the requisite legal criteria for 
assigning such ratings.  

In a March 2005 letter, the RO advised the veteran that it 
was sending his appeal to the Board for review, and informed 
him of how he could still submit additional evidence to VA, 
if he so desired.  Then, in early May 2005, the veteran had 
an opportunity to provide testimony in support of his claims 
at a Board hearing before the undersigned.  At this hearing, 
the veteran also did not report or indicate that there was 
any outstanding evidence that still needed to be obtained for 
his appeal.

The Board acknowledges that complete VCAA notice in this case 
may not have been provided prior to the initial June 2003 RO 
determination in this matter.  Accordingly, the Board notes 
that after the second VCAA notice was provided in November 
2003, the veteran was given a sufficient opportunity to 
respond to it, and then an appropriate SOC was issued to him 
in January 2005, prior to transfer of his claims to the Board 
for review.  Thus, any timing-of-notice error was remedied by 
the RO's subsequent provision of adequate notice, such that 
the veteran suffered no prejudice from improper timing.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

The above therefore shows that, throughout this appeal, VA 
notified the veteran as to the legal criteria governing his 
claims, the evidence needed to show entitlement to the 
benefits sought, how VA could and would help him obtain 
relevant records and/or new medical examination if needed, 
and that he was ultimately responsible for providing evidence 
in support of his claims.  VA also asked the veteran to 
provide any evidence he had in support of his claims, 
consistent with the fourth element of Pelegrini II.  
Furthermore, the Board finds that appropriate VCAA notice was 
provided to the veteran during the RO's review of this 
matter, thus providing him with a meaningful opportunity to 
participate effectively in the processing of his claims.  
Moreover, there is no indication of perceived or alleged 
prejudicial error via the provision of defective or otherwise 
inadequate VCAA notice as to these claims.  See Mayfield, 
supra.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied in this case, it has relied 
on communications other than the RO's formal VCAA notice 
letters to the veteran.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once this has been done - 
irrespective of whether it has been done by way of a single 
notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004) and Mayfield, supra.

Furthermore, the Board also finds that VA made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims.  See 38 U.S.C.A.§ 5103A (a), (b), and 
(c).  The claims file now includes the veteran's identified 
record of VA treatment as dated from approximately November 
2000 to November 2003.  VA also conducted necessary medical 
inquiry in an effort to substantiate the veteran's claims.  
38 U.S.C.A. § 5103A(d).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  38 
C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  Here, the 
veteran was afforded several VA examinations in November 2002 
and December 2003.  

At this time, the Board observes that the veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Under the facts of this case, 
then, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) 
(noting that the rule of prejudicial error as governed by 
38 U.S.C.A. § 7261(b) and applicable to the evaluation of 
notice provided under 38 U.S.C.A. § 5103(a) should not permit 
"automatic" remands essentially based upon technicalities); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran in this 
case, and that the record is now ready for appellate review.

Factual Background and Procedural History of the Claims on 
Appeal

The service medical records reveal that on February 3, 1944, 
the veteran was admitted to a service hospital with 
complaints of left foot pain and disability.  He relayed that 
on February 2, 1944, he was struck in the foot by a piece of 
shrapnel, given first aid within a few minutes, and taken to 
Transport, where the wound was redressed and a tetanus toxoid 
shot was administered.  He complained of considerable pain in 
the foot, and could not walk on it.  The physical examination 
was noted to be negative except for the foot wound; there 
were no other wounds, and the veteran's general physical 
condition was good.  There were two wounds on the left foot, 
one over the outside of the heel, and the other along the 
border of the fifth metatarsal head.  There was considerable 
redness and swelling of the left foot, and also marked 
tenderness.  The veteran was given a second tetanus shot, and 
the dressing on his foot was left in place.  

A February 4, 1944, X-ray of the left foot showed a 
comminuted fracture of the proximal end of the fifth 
metatarsal and several fragments in the soft tissues.  An X-
ray of the left knee was negative, but several metal 
fragments were observed in the soft tissue near the left hip.  
The left foot was then redressed, a splint was removed, an 
ace bandage was reapplied, and a course of sulfa drugs was 
begun.  On February 6, 1944, there was less pain in the 
wound.  There was a consultation as to removal of shrapnel, 
but the decision was made to do no surgery at that time.  On 
February 8, 1944, the veteran remained in bed, with moderate 
pain.  

On February 11, 1944, the veteran was transferred to another 
service department hospital.  This hospital's initial report 
recorded that, while in operation against the enemy (in the 
Marshall Islands), he came within 25 feet of an exploding 
hand grenade, sustaining multiple wounds to his left lower 
extremity.  Clinical evaluation on February 11, 1944, 
revealed multiple granulating wounds on the left thigh, a 
penetrating wound on the lateral surface of the left heel, 
and a small penetrating wound on the dorsum of the left foot 
over the fifth metatarsal.  X-ray evaluation showed a left 
fracture of the os calcis and a comminuted fracture of the 
fifth metatarsal, as well as several pieces of shrapnel in 
the left foot.

A March 6, 1944, hospital entry noted that the wounds were 
dry, and that a leg cast with a walker was applied.  On March 
19, 1944, the cast was removed in order to begin weight 
bearing.  On April 23, 1944, the veteran was able to walk 
well, his wounds were clean and dry, and he had no 
complaints.  He was found fit for duty, and released from the 
hospital on April 26, 1944.  An April 27, 1944, service 
record classified him as unfit for combat duty because of the 
compound fracture of his fifth metatarsal.  As of July 10, 
1944, however, he was reclassified as fit for combat duty, 
and then returned to duty.  

Thereafter, the service medical records indicate that on 
March 5, 1945, the veteran was admitted for treatment 
following a shell fragment injury to the dorsum of his right 
hand (on February 20, 1945).  Two March 7, 1945, hospital 
entries recorded that he received a superficial lacerating 
wound from a huge explosive shell fragment to the dorsum of 
his right wrist.  There was no bony damage, and the wound was 
dressed after removal of a splint.  The wound was then clean 
and dry, and the veteran was described as ambulatory.  

On March 11, 1945, the veteran was transferred to another 
service department hospital.  A March 12, 1945, entry from 
this facility noted that he was injured during actions 
against the organized enemy on Iwo Jima.  Clinical evaluation 
showed a healed wound on the dorsum of the mid-wrist, but 
there was very little extension in the third and fourth 
fingers.  As of March 18, 1945, extension of the fingers was 
improving slightly.  By March 25, 1945, finger function was 
much improved.  On March 28, 1945, the veteran was deemed fit 
for duty, and thereafter released from the facility.  

The veteran's September 1945 service discharge examination 
report noted that as to any history of illness or injury, he 
broke his left fifth metatarsal in 1944, had a shrapnel wound 
in his left leg with a small asymptomatic scar, and had 45 
shrapnel in his right wrist with a small asymptomatic scar.  
On clinical evaluation, only gunshot wound scars were noted, 
on his left leg and right arm.  


The veteran was discharged from active duty on September 28, 
1945.  In a November 1945 rating decision, the RO granted 
service connection for a "gunshot wound of the left foot 
affecting the fifth metatarsal and heel, and rated for 
impaired weight bearing."  The RO then assigned an initial 
10 percent rating, effective from September 29, 1945, under 
Diagnostic Code 3161.  The RO also granted service connection 
for a "gunshot wound of the dorsal area of the right hand, 
mid-wrist, with injury to intrinsic muscles," at a rate of 
10 percent from September 29, 1945, under Diagnostic Code 
3171.    

The veteran underwent his first post-service medical 
evaluation via a December 1947 VA examination.  At that time, 
he indicated that he had received no medical treatment since 
discharge.  He stated that during cold and damp weather, his 
disability affected him, in that his left leg became much 
more tired than the right one, and he noted that his left leg 
had been bothering him more in the past year.  He also 
complained of pain and easy fatigability of the right hand.  
He reported that his wounds were worse than at the time of 
his discharge.  

On clinical evaluation at the December 1947 VA examination, 
there was a scar from a shrapnel wound, 2 inches long, at the 
dorsum of the right wrist, noted to be contracted and 
attached to the underlying tissue, so that on flexion of the 
third and fourth fingers, the scar was pulled distally; this 
scar was also noted to be tender to deep palpation.  Further 
examination of the right wrist showed no deformity, no pain 
elicited on passive flexion, and no restriction in motion.  
Bilateral hand grip was equal.  Radiographs did not show any 
post-traumatic or arthritic changes.

As to clinical evaluation of the left foot at the December 
1947 VA examination, there was a scar on the lateral aspect 
of the left heel, depressed and attached, small and oval in 
shape, without tenderness or bony deformity.  There was a 
second scar on the lateral border of the left foot, 2 inches 
long and proximal to the toes, described as superficial, but 
tender to the touch.  A small area near this scar was also 
hyperesthetic.  There was no bony deformity, no left foot 
deformity, and a normal-appearing arch.  Body weight rested 
on the center of the foot, and the veteran had no difficulty 
standing on his toes.  X-ray evaluation revealed a slight 
bony irregularity involving the base of the fifth metatarsal 
and the corresponding articulating surface of the cuboid, as 
well as a metallic foreign body in the cuboid.  X-ray 
evaluation also showed another retained shrapnel fragment 
within the posterior aspect of the os calcis.  The 
radiologist's impression was traumatic osteoarthropathy of 
the fifth metatarsal and cuboid, with multiple intra-osseous 
retained metallic foreign bodies.  In addition to left foot 
scarring, the examiner diagnosed traumatic arthritis of the 
left fifth metatarsal and cuboid bone, as well as metallic 
foreign bodies in the cuboid bone.  

As to clinical evaluation of the left knee at the December 
1947 VA examination, there were very small and barely 
perceptible scars in the popliteal area of the left knee.  
The examiner recorded that there were no associated symptoms, 
and no restriction in motion of the left knee.  X-ray 
evaluation was normal.

Clinical evaluation of the left thigh at the December 1947 VA 
examination revealed a small and barely perceptible scar 
visible on the antero-lateral aspect of the left thigh, 
superficial and without any associated symptoms.  There was a 
second scar on the posterior aspect of the upper third of the 
left thigh at the gluteal fold, also superficial and without 
any associated symptoms.  X-ray evaluation showed a few small 
metallic foreign bodies within the deep muscle layers along 
the lateral aspect of the mid-femoral shaft, but without bone 
involvement.  In addition to scars, the examiner diagnosed 
metallic foreign bodies in the left mid-thigh.

In a December 1947 rating decision, the RO denied an 
evaluation in excess of 10 percent for the veteran's left 
foot disability, but reclassified it as the "residuals of a 
gunshot wound to the left foot with multiple healed scars, 
slight traumatic osteoarthropathy of the fifth metatarsal and 
cuboid, retained metallic foreign bodies, and rated for 
moderate impaired weight bearing," under Diagnostic Code 
5284.  The RO also denied a rating in excess of 10 percent 
for the veteran's right hand disability, but recharacterized 
it as the "residuals of a gunshot wound to the right hand 
with a healed but adherent scar and damage to muscle group 
IX," under Diagnostic Code 5307.

After review of VA outpatient treatment and evaluation 
records dated from August 1988 to April 1989, in a May 1989 
rating decision, the RO denied a rating in excess of 10 
percent for the veteran's left foot and right hand 
disabilities.  

Then, in April 1996, the RO service-connected residuals of 
shrapnel wounds to the left thigh, noted at an August 1995 VA 
examination to be small, almost imperceptible, nontender, and 
nonadherent scars on the antero-lateral aspect of the thigh 
and on the posterior aspect of the upper third of the thigh 
at the gluteal fold (without other pertinent symptoms).  The 
RO assigned a noncompensable (0 percent) rating under 
Diagnostic Code 7805, effective from September 29, 1945, for  
"nontender scars in the left thigh with retained shrapnel."

Also in the April 1996 rating decision, the RO service-
connected the residuals of shrapnel wounds behind the left 
knee, noted at the August 1995 VA examination to be three 
small and barely visible scars, the lattermost of which was 
acutely tender.  X-ray evaluation showed a small shrapnel 
fragment, and the diagnosis was chronic pain in the left 
lateral popliteal fossa, secondary to retained shrapnel in 
the area.  The RO assigned a noncompensable rating from 
September 29, 1945, for superficial left knee scars without 
other pertinent symptomatology, but then increased this 
rating to 10 percent as effective from July 20, 1995, based 
upon the tender and painful scarring (secondary to retained 
fragments) noted at the August 1995 VA examination.  The RO 
characterized this disability as "tender scars behind the 
left knee with retained shrapnel" and rated it under 
Diagnostic Code 7804.

The April 1996 rating decision also increased the evaluation 
assigned to the veteran's left foot disability to 20 percent, 
effective from July 20, 1995, after findings at an August 
1995 VA examination were more consistent with moderately 
severe left foot disability under Diagnostic Code 5284, 
including notation that the left heel scar was overlying the 
sural nerve, and diagnoses of sural nerve damage of the left 
foot, chronic osteomyelitis of the left fourth and fifth 
metatarsals and cuboid bone, and possible traumatic rupture 
or tear of the peroneal tendon.  The RO then recharacterized 
the left foot disability, as "residuals of a gunshot wound 
to the left foot, with multiple healed scars, traumatic 
osteo-arthropathy of the fifth metatarsal, retained 
fragments, and impaired weight bearing."  The veteran 
appealed the effective date assigned to his increased 20 
percent evaluation, and a May 1999 Board decision assigned an 
earlier effective date of July 20, 1994.  The RO implemented 
this award in a May 1999 rating decision.

Finally, the April 1996 rating decision denied an evaluation 
in excess of 10 percent evaluation for the veteran's right 
hand disability.  VA examination in August 1995 resulted in 
diagnoses of chronic pain of the right wrist with loss of 
motion and chronic pain of the fingers of the right hand with 
limited volar prehension of all fingers to the palm.  X-ray 
evaluation revealed separation of the distal ulnar styloid, 
but without visible shrapnel fragments.  Also, post-traumatic 
degenerative joint disease of the proximal and distal 
interphalangeal joints of all fingers of the right hand was 
found on evaluation, but not service-connected by the RO at 
that time, including as secondary to the veteran's right hand 
disability.

In a September 1997 rating decision, based upon the results 
of July 1997 VA examinations that did not show an increase in 
pertinent symptomatology so as to warrant a change in the 
currently assigned evaluations, the RO denied increased 
ratings for the veteran's left foot, right hand, and left 
thigh disabilities.  The RO did, however, again 
recharacterize the left foot disability to reflect that 
painful neurological symptoms were already incorporated in 
the previously assigned 20 percent rating, described as 
follows: "residuals of gunshot wound of the left foot with 
multiple healed scars, traumatic osteo-arthropathy of the 
fifth metatarsal, retained fragments, and impaired weight 
bearing (to include neuralgia)."

The veteran then filed the pending claims for increased 
evaluations for his residuals of shell fragment wounds to the 
left foot, left knee, left thigh, and right hand in October 
2002.  Of record in conjunction with these claims are the 
veteran's current VA outpatient treatment records and VA 
examination reports, as described below. 

The veteran's VA outpatient treatment records as dated from 
November 2000 to October 2002 include little mention of 
treatment pertaining to these disabilities.  There is, 
however, repeated mention that the veteran ambulates well and 
has a normal gait, and a report that he walks 2 miles per 
day.  These records also include entries reflecting a 
diagnosis of diabetic peripheral neuropathy.


At a VA scars examination in November 2002, the veteran 
complained of foot pain, rated as 7 out of 10, and worse with 
weight bearing.  On clinical evaluation, there was a 1-
centimeter (cm.) indentation, four-tenths of a centimeter 
(0.4 cm.) deep, on the left foot.  There was a 3 cm. linear 
scar on the back of the left knee, a 1 cm. circular scar on 
the left thigh, and a 3 cm. linear scar on the right hand.  
With respect to each of these scars, there was no noted 
tenderness, adherence, ulceration, breakdown, elevation, 
depression (other than the left foot scar's depression), 
inflammation, edema, keloid formation, disfigurement, or 
limitation of function related to scarring.  The scars were 
normal in texture and color, with no underlying tissue loss.  
The examiner's diagnosis was multiple nontender scars.

At a November 2002 VA feet examination, the veteran reported 
that intermittently for the past year, he had experienced a 
needle-like pain in the side of his left foot, in the area 
where a piece of shrapnel was lodged near the back of his 
heel.  He reported extreme discomfort whenever anyone touched 
the side of his left foot, but also indicated that he does 
not experience any episodes of swelling, stiffness, heat, or 
redness.  The examiner recorded that the veteran never had 
any prescriptions for medical intervention, and did not get 
any flare-ups of joint disease.  The veteran indicated that 
he had never had to use crutches, braces, canes, or 
corrective shoes.  He was unable to identify any alleviating 
or precipitating factors, but stated that the problem was 
getting worse every year.  On clinical evaluation, the 
dorsalis pedis and posterior tibial pulses were at 2 out of 4 
on the right and at 1 out of 4 on the left.  Light touch and 
sensation were intact bilaterally.  The veteran appeared to 
be hyperesthetic on the lateral aspect of the left foot, but 
was unable to detect a Sim-Weinstein 5.07 monofilament placed 
on that area (while testing for the remainder of both feet 
was normal).  Muscle power was at 5 out of 5 bilaterally and 
in all directions, but the veteran was noted to be guarding 
when everting the left foot against resistance.  Ankle motion 
was at less than 5 degrees of dorsiflexion bilaterally.  
There was no evidence of painful motion, edema, instability, 
or weakness, and the veteran did not appear to have any 
functional limitations during gait or when standing or 
walking.  There was no sign of callosities, unusual skin 
breakdown, skin or vascular changes, or shoewear breakdown.  
The veteran also had semi-rigid hammertoes numbered 2 through 
5 on the right greater than the left, as well as mild 
bilateral hallux abductovalgus, but did not have flatfoot 
deformity.  X-ray evaluation revealed mild pes planus 
deformity bilaterally and 2 pieces of shrapnel (located at 
the dorsolateral aspect of the cuboid and at the 
posterolateral aspect of the calcaneus).  The examiner 
observed that the metatarsal fracture apparently healed 
without event.  

At a November 2002 VA muscles/hand, thumb, and fingers 
examination, the veteran reported that he worked as a self-
employed real estate broker.  His main complaint concerned 
pain involving the dorsal aspect of his right hand, described 
as aching 75 percent of the time, at 5 out of 10 on the pain 
scale, aggravated by gripping or holding objects, and 
alleviated by rest.  He reported taking over-the-counter pain 
medication for relief.  He stated that he did not have 
numbness, tingling, or dysesthesia in either hand.  On 
clinical evaluation, passive range of motion for the right 
hand was: wrist flexion to 65 degrees, wrist extension to 40 
degrees, radial deviation to 30 degrees, ulnar deviation to 
25 degrees, metacarpophalangeal (MCP) joint motion from 0 to 
90 degrees, proximal interphalangeal (PIP) joint motion to 
110 degrees of flexion, and distal interphalangeal (DIP) 
joint motion to 25 degrees of flexion.  Passive range of 
motion for the left hand was: wrist flexion to 60 degrees, 
wrist extension to 35 degrees, radial deviation to 25 
degrees, ulnar deviation to 20 degrees, MCP joint motion to 
85 degrees, PIP joint motion to 95 degrees of flexion, and 
DIP joint motion to 25 degrees of flexion.  Hand grip was 45 
pounds on the right and 40 pounds on the left, while lateral 
pinch on the right side was 13 pounds and to 10 pounds on the 
left side.  There was a linear healed scar on the mid-dorsal 
aspect of the right hand.  The veteran also had arthritic 
changes in his MCP, PIP, and DIP joints.  X-ray evaluation 
revealed osteoarthritis in both hands, plus an incidentally 
noted nonhealed fracture of the right ulnar styloid (without 
evidence of acute fracture).  The examiner's assessment was a 
78 year-old man with a chief complaint of chronic right hand 
pain with a history of shrapnel injury of the dorsal aspect 
of his right hand, with a past medical history of peripheral 
neuropathy and radiological evidence of bilateral hand 
erosive osteoarthritis, with an incidentally noted nonhealed 
fracture of the ulnar styloid without indication of acute 
fracture.

VA outpatient treatment reports dated from October 2002 to 
November 2003 also indicate little treatment for these 
disabilities.  In December 2002, the veteran presented with 
leg edema, reported to likely be related to either the use of 
certain medication or to poor venous drainage.  He did 
undergo a diabetic foot examination in February 2003, where 
findings for the left foot included: skin color, texture, and 
temperature within normal limits; no muscle weakness; no 
pitting edema; palpable dorsal and pedal pulses; and 
sensation present and intact on monofilament testing.    

For a December 2003 VA scars examination, the examiner noted 
that the veteran's response to treatment for his original in-
service injuries was good.  The veteran reported that with 
respect to his scars, nothing had changed since his last VA 
examination in November 2002 (also conducted by this 
examiner).  He indicated that his current symptoms related to 
(left) foot pain, at about 7 out of 10 when he put pressure 
on the foot.  On clinical evaluation, there was a 1 cm. 
indentation (scar), 0.4 cm. deep, on the left lateral 
malleolus, a 3 cm. linear scar on the back of the left knee, 
a 1 cm. circular scar on the left thigh, and a 3 cm. linear 
scar on the right hand.  Tenderness was only noted with 
respect to the left lateral malleolus scar, described as 
slight, and slight sensitivity was also noted at that scar 
site.  Skin texture and color for all scars was normal, and 
the scars were stable, with no findings of ulceration, 
breakdown of the skin, induration, inflexibility, limitation 
of motion secondary to the scars, or disfigurement.  As to 
elevation or depression, the only noted finding recognized 
the depression of the left lateral malleolus scar.  All scars 
were described as superficial and not deep, and there was no 
noted underlying tissue loss, atrophy, irregularity, 
inflammation, edema, or keloid formation.  With the exception 
of the slight sensitivity reported by the veteran with 
respect to his left lateral malleolus scar, the examiner 
reported that the clinical findings were essentially the same 
as those from his last examination in November 2002.

At a December 2003 VA hands, thumb, and fingers examination, 
the veteran reported that he was retired.  He described a 
history of intermittent and dull right hand pain, occurring 
once a week for about half an hour, at 7 out of 10, causing 
him to be unable to pick up things, or to drop them, during 
flare-ups.  He reported that picking up things and activity 
in general aggravated this disability, while rest and no 
activity alleviated it.  He stated that during flare-ups, he 
did not want to do any kind of activity, and his pain limited 
his functional status and activities of daily living.  On 
clinical evaluation, there was swelling of the DIP joints and 
mild flexion contracture of the fifth finger.  PIP joint 
contracture was measured at 10 to 15 degrees, while DIP joint 
contracture was 5 degrees.  Atrophic changes were noted in 
the thenar and hypothenar muscles, while Dupuytren's 
contracture was noted in the third, fourth, and fifth 
fingers; there was also contracture of the left second 
finger.  There was intrinsic muscle atrophy in both hands.  
Finger opposition to thumb, first, second, third fingers, 
index, middle, and ring fingers, caused pain in the dorsum of 
the hand, and the little finger was one inch far from the 
median transverse fold of the palm.  Right hand grip was 30 
pounds and left hand grip was 20 pounds, while lateral pinch 
in the right hand was 15 pounds and lateral pinch in the left 
hand was 11 pounds.  The examiner noted that the veteran had 
difficulty in grasping things and tying his shoelaces, as 
well as difficulty lifting things secondary to weakness and 
pain.  The examiner noted that fine motor coordination was 
also affected.  Range of motion in the thumb of the right 
hand was to 70 degrees for abduction, with adduction normal.  
Flexion was up to 10 degrees, while extension was at minus 20 
degrees; flexion movement, however, was caused pain at the 
range of 20 degrees.  MCP joint range of motion was normal in 
the right hand, while the PIP joints for the index, ring, and 
middle finger had 110 degrees of flexion, and the fifth 
finger was contracted at 20 degrees of flexion.  DIP joint 
range of motion for the index, middle, and ring fingers had 
10 degrees of flexion contractures, while the fifth finger 
had flexion contractures of 5 degrees.  The veteran had pain 
at the end of the range of motion testing in the flexion of 
the thumb, index, middle, and ring fingers.  He also had pain 
over the dorsum of the hand during range of motion 
measurements for the thumb, during abduction at 60 degrees, 
and during flexion at 10 degrees.  The examiner reported that 
diagnostic and clinical testing showed osteoarthritic changes 
of the PIP and DIP joints of the right hand, and noted a 
likely fracture of the ulnar styloid.  The examiner's 
diagnosis was osteoarthritis of the right hand with 
Dupuytren's contracture of the third, fourth, and fifth 
fingers.      

At a December 2003 VA muscles examination (also conducted by 
the individual who performed the December 2003 hands, thumb, 
and fingers examination), the veteran indicated that he had 
pain behind his left knee, at 5 out of 10, occurring every 2 
weeks and lasting for an hour at a time.  He noted that 
walking and moving precipitated the level of pain, while 
resting alleviated it.  He indicated that during knee pain 
flare-ups, he had moderate functional limitations.  He stated 
that he took an over-the-counter pain medication for relief, 
and was able to ambulate short distances independently 
without any assistive device.  He reported that he had no 
pain, however, in his left thigh.  On clinical evaluation, 
the examiner documented muscle scar marks as follows: a 1 cm. 
scar over the posterolateral aspect of the thigh, a 1 cm. 
scar over the hamstring on the left side, a 1 cm. scar 
towards the back of the knee over the hamstring, and a 1 cm. 
scar above the patella on the left side affecting the 
quadriceps.  There were no observable exit wounds.  There was 
no: loss of muscle mass, deformity, adhesion, tendon damage, 
bone damage, nerve damage, or joint damage.  Muscle strength 
was at 4 out of 5 in the bilateral lower extremities in hip 
flexion, knee flexion, knee extension, dorsiflexion, and 
plantar flexion.  There was no muscle herniation.  Bilateral 
knee range of motion was at 0 to 135 degrees, but the veteran 
had pain in his left knee at 120 degrees.  Bilateral hip 
flexion was at 130 degrees, while bilateral hip extension was 
at 20 degrees.  The examiner commented that the veteran had 
left thigh pain and tightness, weakness, and lack of 
endurance with repetitive use.  The examiner reviewed X-rays 
from August 1995, and a left knee X-ray report showed a small 
fragment of shrapnel seen only on the lateral projection 
overlying the left femoral condyle posteriorly, while a left 
femur X-ray report showed shrapnel in the soft tissues with 
no evidence of recognized cellulitis, osteomyelitis, or 
fracture.  As to functional status, the examiner observed 
that the veteran was independent in ambulation without any 
assistive device, but further noted that when he had severe 
pain and flare-up, he could only walk for short distances and 
needed to get rest intermittently.  The diagnosis was 
multiple shrapnel injury to the left quadriceps and hamstring 
muscles.

At a December 2003 VA feet examination, the veteran stated 
that his (left foot) pain is present every day, and rated it 
as 5 or 6 out of 10 on the pain scale when it is at its best, 
but he noted that he had pain episodes at 8 out of 10 on a 
daily basis as well.  He complained of weakness in the area, 
and stated that it is very difficult to ambulate for long 
periods of time.  He noted that when he is in pain, he rests 
and takes an over-the-counter medication.  Precipitating 
factors for this pain were noted as standing and walking.  
There was no history of surgery to the area.  The examiner 
noted that with respect to the effect of this condition on 
usual daily activities, the veteran stated that on bad days 
(when pain is at 8 out of 10), he just stays home and rests, 
and cannot carry on with his normal activities.  He further 
reported that when the pain is at 5 or 6 out of 10, he is 
able to perform his daily activities, but carefully and with 
the avoidance of any increased pressure on his left foot.  He 
stated that since his last VA examination in November 2002, 
his pain was more frequent and had increased in severity.  On 
clinical evaluation, the veteran had a normal gait.  Dorsalis 
pedis and posterior tibial pulses were at +1 out of 2 on the 
right, but slightly diminished on the left.  Light touch, 
proprioception, and vibratory sensation were basically within 
normal limits, except for the area around the lateral aspect 
of the left foot in the area of the sural nerve, where the 
veteran was again unable to detect a Sim-Weinstein 
monofilament wire upon examination of the lateral aspect of 
that foot.  The examiner further noted that during this 
portion of the evaluation, there was an area of hyperesthesia 
and increased pain in the area where the sural nerve 
innervates.  Muscle power was measured at 5 out of 5 for all 
groups on the right, while dorsiflexion and plantar flexion 
were at 4 out of 5 on the left, and at 3 out of 5 on 
inversion and eversion.  Deep tendon reflexes were slightly 
diminished bilaterally.  Ankle joint range of motion revealed 
approximately 8 degrees of dorsiflexion and 30 degrees of 
plantar flexion, with a subjective complaint of pain on 
evaluation of the left ankle.  Subtalar joint range of motion 
was basically within normal limits.  Skin turgor was normal, 
and there were no unusual callosities or alterations.  The 
interdigital area was clear.  The veteran also had mild 
hammering of digits 2 through 5 bilaterally, as well as mild 
but asymptomatic hallux valgus deformity.  X-ray evaluation 
showed evidence of metallic foreign body consistent with a 
piece of shrapnel on the left foot near the cuboid and 
posterolateral aspect of the calcaneus, and there was also 
evidence of mild degenerative joint disease and hallux 
valgus.  The X-rays again indicated that the metatarsal 
fracture sustained during the original (in-service) injury 
appeared to have healed.  The examiner's diagnosis was status 
post shrapnel wound to the left foot with associated sural 
nerve damage. 

Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  In determining the appropriate disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2004), which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2004).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints, and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2004).

Pyramiding, that is, the evaluation of the same disability or 
the same manifestations of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations from the same injury, which would in 
fact permit rating the residuals of his injury under several 
diagnostic codes.  The critical element in permitting such an 
assignment is a requisite finding that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of any other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

As to rating the residuals of shell fragment wounds, 
38 C.F.R. § 4.55 (2004) addresses the principles of combined 
ratings for muscle injuries, based upon contemplation of 
injury beyond muscle damage, such as neurological or 
arthritic symptomatology.  The current provisions of 38 
C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(DC 5301 through DC 5306); 3 muscle groups for the 
forearm and hand (DC 5307 through DC 5309); 3 muscle 
groups for the foot and leg (DC 5310 through DC 5312); 6 
muscle groups for the pelvic girdle and thigh (DC 5313 
through DC 5318); and 5 muscle groups for the torso and 
neck (DC 5319 through DC 5323). 

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions: 

(1) In the case of an ankylosed knee, if muscle 
group XIII is disabled, it will be rated, but at 
the next lower level than that which would 
otherwise be assigned.  

(2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the 
evaluation of the shoulder joint under DC 5200 will 
be elevated to the level for unfavorable ankylosis, 
if not already assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder.  

(e) For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups.  

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. 
§ 4.25 (2004).

See 38 C.F.R. § 4.55.

Moreover, muscle group damage is to be categorized as mild, 
moderate, moderately severe, and/or severe, and evaluated 
accordingly.  38 C.F.R. § 4.56 (2004).  The current 
provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are: loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  

(d) Under DC 5301 through DC 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  

If present, the following are also signs of severe 
muscle disability: 
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile;   (B) adhesion of 
scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an 
area where bone is normally protected by muscle;  
(C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  
(D) visible or measurable atrophy;  
(E) adaptive contraction of an opposing group of 
muscles;  
(F) atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and   
(G) induration or atrophy of an entire muscle 
following simple piercing by a projectile.

See 38 C.F.R. § 4.56.

In determining the degree of limitation of motion, VA must 
also consider the provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

Scars are rated under the diagnostic codes available at 
38 C.F.R. § 4.118 (2004).  Under DC 7801, scars, other than 
on the head, face, or neck, that are deep or cause limited 
motion are rated as follows: area(s) exceeding 144 square 
inches (929 square cm.) are rated as 40 percent disabling; 
area(s) exceeding 72 square inches (465 square cm.) are rated 
as 30 percent disabling; area(s) exceeding 12 square inches 
(77 square cm.) are rated as 20 percent disabling; and 
area(s) exceeding 6 square inches (39 square cm.) are rated 
as 10 percent disabling.  A deep scar is defined as one 
associated with underlying soft tissue damage.  DC 7801, Note 
2.  Under DC 7802, scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
covering area(s) of 144 square inches (929 square cm.) or 
greater, are rated as 10 percent disabling.  A superficial 
scar is defined as one not associated with underlying soft 
tissue damage.  DC 7802, Note 2.  Under DC 7804, scars that 
are superficial and painful on examination are rated as 10 
percent disabling.  Again, a superficial scar is one not 
associated with underlying soft tissue damage.  DC 7804, Note 
1.  DC 7805 directs that all other scars are to be rated 
based upon limitation of function of affected part.  38 
C.F.R. § 4.118.

Increased Ratings for the Left Foot, Left Knee, Left Thigh, 
and Right Hand

Left Foot

The service medical record reflects that at the time of his 
left lower extremity injuries from shell fragment wounds, the 
veteran's left foot was by far the most serious of his 
injuries.  A shell fragment hit his left fifth metatarsal, 
causing a comminuted fracture at the proximal end, as seen on 
X-ray in February 1944 (which also documented several metal 
fragments in the foot).  He had a second shell fragment wound 
injury over the outside of his heel, and X-rays revealed that 
this injury resulted in a fracture of the os 
calcis/calcaneum.  The veteran required approximately three 
months of hospitalization to recover from these injuries.  
Although no surgery was performed, he was required to wear a 
cast.  A history of these fractures, with a notation of 
residual scarring, was documented at the time of his service 
discharge in September 1945.

The veteran was initially service-connected for the residuals 
of this left foot injury (identified as mainly affecting the 
big toe and heel) at a 10 percent rating, effective from the 
date after his discharge.  By the time of his post-service VA 
examination in December 1947, he had a slightly depressed but 
nontender scar on his heel, as well as another scar on the 
lateral border of his left foot, described as superficial but 
tender; there was also an area of extremely sensitive skin 
near this scar.  X-ray evaluation revealed traumatic 
osteoarthropathy of the fifth metatarsal and cuboid bone, 
with multiple intra-osseous retained fragments.  The RO thus 
recharacterized the veteran's left foot disability in 
December 1947 to include this osteoarthropathy.       

After VA examination in August 1995 revealed findings 
including a notation that the scar at the veteran's heel was 
overlying a damaged sural nerve, in April 1996, the RO 
increased the rating to 20 percent, effective from July 20, 
1995.  A September 1997 rating decision reflected that the RO 
had once again recharacterized its description of the left 
foot disability to include related impairment of the sural 
nerve (identified as neuralgia).

The veteran is currently in receipt of a 20 percent rating 
for the residuals of shell fragment wounds to his left foot 
under 38 C.F.R. § 4.71a, DC 5284 (for evaluation of other 
foot injuries).  DC 5284 assigns a 20 percent rating to cases 
of moderately severe foot injury, while a 30 percent rating 
is applicable in cases of severe foot injury.  A note to this 
diagnostic code further directs that with actual loss of use 
of the foot, the injury is to be rated at 40 percent.  
38 C.F.R. § 4.71a, DC 5284, Note.  

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  The use of similar 
terminology by medical professionals, although evidence to be 
considered, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6.

38 C.F.R. § 4.63 (2004) (defining loss of use of the hand or 
foot) provides that loss of use of a hand or a foot exists 
when no effective function remains other than that which 
would be equally well served by an amputation stump at site 
of election below the elbow or knee with use of a suitable 
prosthetic appliance.  This determination is to be made on 
the basis of the actual remaining function of the hand or 
foot, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance and propulsion, etc., in 
the case of the foot, could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63(a) 
states that extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
a half inches (8.9 centimeters) or more, will be taken as 
loss of use of the hand or foot involved.  38 C.F.R. 
§ 4.63(b) provides that complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will also 
be taken as loss of use of the foot.   

Under 38 C.F.R. § 4.68 (2004) (the amputation rule), the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 further 
notes (in part) that, for example, the combined evaluations 
for disabilities below the knee shall not exceed the 40 
percent evaluation for amputation as available at 38 C.F.R. 
§ 4.71a, DC 5165 (2004), but adds that this 40 percent 
evaluation may, however, may be further combined with an 
evaluation for disabilities above the knee, as long as this 
evaluation does not exceed the above the knee amputation 
elective level.  

The RO determined that DC 5284, a 'catch-all' code for foot 
disability, is the most appropriate for use in evaluating all 
of the service-connected problems (including arthritis, bone 
damage, and nerve damage) in the veteran's left foot as the 
result of his shell fragment wounds.  The Board agrees that 
this is the appropriate diagnostic code to be used in this 
case, and also finds that, as the medical evidence of record 
indicates that the manifestations of this left foot injury 
are not distinct, but rather are duplicative and overlapping 
of each other, the assignment of separate ratings for this 
foot disability is not warranted.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 
(1993); 38 C.F.R. § 4.14.  This even holds true for the 
veteran's scars, as most are described as well-healed, 
nontender, and not productive of foot impairment, but also 
for the tender scarring noted, as the medical evidence of 
record identifies this scarring as related to an underlying 
damaged nerve that is contemplated in the rating now assigned 
to the veteran under DC 5284.  Id. 

The Board additionally notes that the service medical records 
do not explicitly document that there was involvement of foot 
muscles at the time of the original injury.  And, in the 
medical evidence of record since service, no physician has 
identified muscle involvement or resulting impairment related 
to the in-service injury.  Thus, evaluation of this 
disability under the criteria for rating muscle injuries is 
not especially indicated here.  See 38 C.F.R. §§ 4.56, 4.73, 
DC 5312.

Accordingly, the Board has reviewed all of the pertinent 
evidence of record in order to determine whether a rating in 
excess of 20 percent for all of the manifestations of this 
left foot disability is warranted under DC 5284.  After 
careful consideration of the evidence, as well as the 
veteran's testimony that he experiences a considerable amount 
of regularly occurring pain, as well as weakness and 
fatigability after repetitive use, the Board finds that the 
evidence more nearly approximates the assignment of a 30 
percent rating for severe foot disability under DC 5284.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that this increase is 
especially warranted given the veteran's well-documented 
residual impairment from a number of problems including 
retained fragments, arthritis, and nerve damage (mainly 
manifested as pain).  

The Board, however, does not find that the maximum rating of 
40 percent available under DC 5284 is warranted.  A 40 
percent rating is for consideration where loss of use of the 
foot is either demonstrated or approximated.  See also 
38 C.F.R. §§ 4.63, 4.68.  Here, the medical evidence of 
record simply does not support such an award.  The veteran 
has been shown to ambulate well on several occasions as noted 
his VA treatment records, and he has reported that he walks a 
couple of miles a day.  He also told recent VA examiners that 
he has never needed an assistive device to ambulate, and the 
current clinical findings show that he has a good range of 
motion.    

Lastly, the Board notes that it has reviewed the remainder of 
the Rating Schedule to determine whether any other pertinent 
diagnostic codes could afford the veteran a rating in excess 
of 30 percent for his left foot disability, but finds that no 
such codes are available to do so in conjunction with the 
evidence of record and applicable law.

Left Knee

For the veteran's residuals of shell fragment wounds behind 
the left knee, the RO determined that the only identifiable 
residuals were tender scars and retained fragments.  The 
Board agrees that the past and current medical evidence of 
record indicates that the entry of shell fragments behind the 
left knee have not been shown to cause additional impairment, 
beyond or separate from the impairment specifically related 
to his scars and retained fragments (nor has any such 
additional disability been service-connected by VA).  
Moreover, at the time of his original injury, beyond the 
entry of shell fragments behind the left knee, there was no 
documented deep muscle tissue damage, bone damage, nerve 
damage, or similar injury.  As such, other than his current 
rating under 38 C.F.R. § 4.118, the Board finds that none of 
the other codes available under the Rating Schedule, 
including those pertinent to the evaluation of shell fragment 
wound injury manifested as muscle or joint damage, is 
applicable.  See, e.g., 38 C.F.R. §§ 4.55, 4.56, 4.71a.  

Although not specifically documented in service medical 
records, at the time of his original in-service left lower 
extremity injuries, the veteran apparently sustained shell 
fragment wounds to the back of his left knee.  The residuals 
of these wounds are represented by scars, first documented at 
the veteran's December 1947 VA examination as very small and 
barely perceptible, in the popliteal area.  At the time of 
service connection for this disability, an August 1995 VA 
examination report noted three small and barely visible 
scars, one of which was acutely tender, and X-ray evaluation 
revealed a metallic foreign body in that area (at the lateral 
popliteal fossa).  Thus, service connection was awarded for 
tender scarring on the back of the knee per 38 C.F.R. 
§ 4.118, DC 7804.  The current medical record reveals that 
upon VA scars examinations in November 2002 and December 
2003, there was a 3 cm. linear scar on the back of the knee, 
clinically normal in all respects (and with no complaint or 
objective evidence of tenderness).  

At his December 2003 VA muscles examination, however, the 
veteran reported that he experiences pain behind his left 
knee, for about an hour, every couple of weeks, which can 
cause functional impairment.  On clinical evaluation, there 
was a 1 cm. scar over the left side of the hamstring, a 1 cm. 
scar towards the back of the knee over the hamstring, and a 1 
cm. scar above the patella on the left side, affecting the 
quadriceps.  There were no obvious exit wounds.  The examiner 
observed that there was a shrapnel fragment seen on X-ray 
evaluation of the area in 1995.  There was, however, no 
clinical indication of muscle, tendon, bone, nerve, or joint 
damage, and muscle strength was 4 out of 5 for both lower 
extremities.  The veteran had a bilateral range of knee 
motion from 0 to 135 degrees, but reported pain at 120 
degrees on the left side.  The diagnosis was multiple 
shrapnel injury to the quadriceps and hamstring muscles. 

Accordingly, for his left knee disability, the veteran is now 
in receipt of a 10 percent rating under 38 C.F.R. § 4.118, DC 
7804 (for superficial scars that are painful on examination).  
This rating is the maximum available under this code.  

The Board has reviewed other codes that may apply to afford 
the veteran a rating in excess of 10 percent for the scars 
behind his left knee.  DC 7800 is not applicable because the 
scars are not located on the head, face, or neck.  And, 
because these scars are not documented in current medical 
records to be deep, but rather are now described as 
superficial, DC 7801 is not applicable.  (Also under DC 7801, 
there would have to be medical evidence to show that these 
scars involve an area of or exceeding 12 square inches in 
order to assign a higher 20 percent evaluation, and these 
scars have repeatedly been measured as much smaller.)  DC 
7802 and DC 7803 assign only a 10 percent rating (already 
assigned here).  38 C.F.R. § 4.118.  

As to whether the scars behind the left knee are the cause of 
limited motion or functional impairment as contemplated at 
38 C.F.R. § 4.118, DC 7805, the Board is aware that the VA 
muscles examination in December 2003 showed impairment in 
range of motion via notation of pain at 120 degrees.  (Normal 
range of motion for the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).)  The Board finds that 
this level of limitation of motion, as caused by pain, does 
not rise to the level of the assignment of a rating in excess 
of 10 percent under the codes in the Rating Schedule that do 
contemplate limitation of motion of the knee at 38 C.F.R. 
§ 4.71a.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); see also 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  
Moreover, because a compensable evaluation for such 
limitation of motion is not warranted by the evidence, the 
Board is also unable to assign the veteran an additional and 
separate rating for limitation of motion based upon 
manifestations of this disability that may differ from those 
contemplated at DC 7804.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.14.

The Board further notes that the remaining diagnostic codes 
available at 38 C.F.R. § 4.118 address various skin diseases, 
and do not represent conditions that are documented as 
service-connected, nor are they sufficiently similar to the 
shell fragment wound scars behind the left knee so as to 
afford the veteran a rating in excess of 10 percent for this 
service-connected skin disability. 

The Board therefore holds that, in consideration of all 
pertinent evidence of record, the assignment of an evaluation 
in excess of 10 percent for the residuals of shell fragment 
wounds behind the left knee with retained fragments is not 
warranted.    

Left Thigh Scars

At the time of his in-service left lower extremity injuries, 
several metal fragments were found in the soft tissue near 
the left hip, as seen on X-ray in February 1944.  Clinical 
evaluation also revealed multiple granulating wounds on the 
left thigh.  At the time of service discharge, only scars 
were noted on the left leg.  At the December 1947 VA 
examination, there was a small, barely perceptible, and 
superficial shrapnel wound scar on the antero-lateral aspect 
of the left thigh, as well as a similar scar on the posterior 
aspect of the upper third of the thigh at the gluteal fold.  
X-ray evaluation revealed a few small retained fragments in 
the deep muscle layers along the lateral aspect of the mid-
femoral shaft, without bone involvement; these fragments were 
not shown to be the cause of any impairment.  These two scars 
were documented again at the August 1995 VA examination, and 
classified as nontender.  Thus, service-connection was 
awarded in April 1996 under 38 C.F.R. § 4.118, DC 7805, but 
on a noncompensable basis given the lack of evidence that 
these nontender scars were the cause of any functional 
impairment.

On current VA scars examination in November 2002 and December 
2003, there was a 1 cm. circular scar on the left thigh, but 
all clinical findings were basically normal, and the veteran 
did not complain of any pain at that site.  At his December 
2003 muscles examination, the veteran stated that he had no 
pain in his left thigh, and there was no finding of muscle, 
joint, nerve, or bone, or similar damage.  The examiner noted 
a 1 cm. scar over the posterolateral aspect of the thigh.  He 
also observed that shrapnel was seen on X-ray evaluation in 
1995, but noted that there did not appear to be any evidence 
of cellulitis, osteomyelitis, or fracture.  He opined that 
the veteran had left thigh pain, tightness, weakness, and 
lack of endurance with repetitive use, and diagnosed multiple 
shrapnel injury to the quadriceps and hamstring muscles.      
 
With respect to his residuals of shell fragment wounds of the 
left thigh, the RO assigned the veteran a noncompensable 
evaluation for nontender scars with retained fragments under 
38 C.F.R. § 4.118, DC 7805, which directs the rater to 
evaluate such scars based upon limitation of motion of the 
part affected.  

The Board recognizes the existence of the findings from the 
VA muscles examination in December 2003, including notation 
that the veteran had left thigh pain, tightness, weakness, 
and lack of endurance with repetitive use.  However, the 
Board finds that this medical evidence is not enough to 
warrant the assignment of a compensable rating under the 
limitation of motion codes pertinent to left thigh disability 
as available under 38 C.F.R. § 4.71a, because there were no 
clinical range of motion findings documented in the recent VA 
medical reports of record that showed actual left thigh 
limitation of motion on clinical evaluation.  As such, a 
compensable (or separate) rating for these scars based on 
limitation of motion of the thigh is not warranted.  See 
38 C.F.R. §§ 4.118, DC 7805; 4.71a, DC 5250 through DC 5255 
(2004); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also reviewed other diagnostic codes that may 
apply to afford a compensable rating for these scars.  DC 
7800 is not applicable because the scars are not located on 
the head, face, or neck.  And, because these scars are not 
currently described as deep, but instead as superficial, DC 
7801 is not applicable.  (Again, under DC 7801, there would 
also have to be medical evidence to show that the scars 
involve an area of or exceeding 6 square inches in order to 
assign a compensable evaluation, and these scars have 
repeatedly been measured as much smaller.)  DC 7802 is not 
applicable because in order to receive a 10 percent rating, 
the veteran must have scars covering area(s) of 144 square 
inches or greater.  Finally, to get a 10 percent rating under 
DC 7803, the scars must be unstable, and these scars were 
specifically noted as stable on recent VA examination.  
38 C.F.R. § 4.118.  

The remaining diagnostic codes available under 38 C.F.R. 
§ 4.118 address various skin diseases and do not represent 
conditions that are documented as service-connected in the 
veteran's case, nor are they sufficiently similar so as to 
afford him a compensable rating for this service-connected 
skin disability. 

The Board therefore holds that, in consideration of all 
pertinent evidence of record, the assignment of a compensable 
evaluation for the veteran's residuals of shell fragment 
wounds in his left thigh, with retained fragments, is not 
warranted.    

Left Thigh Retained Fragments

The Board finds that evidence of impairment of the muscles of 
the veteran's thigh, related to his original in-service shell 
fragment wounds, warrants a separate evaluation, apart from 
his nontender and noncompensable left thigh scars under 
38 C.F.R. § 4.118, DC 7805.  

Under 38 C.F.R. § 4.56(d), a muscle injury shall be 
classified as no less than reflective of moderate muscle 
disability when there are retained fragments in the muscle 
tissue.  The December 2003 VA muscles examiner specifically 
diagnosed multiple shell fragment wounds to the veteran's 
quadriceps muscles, and there is X-ray evidence to show that 
he still has retained foreign bodies in these muscles.  
Moreover, the examiner found that the veteran does suffer 
from left thigh pain, tightness, weakness, and lack of 
endurance with repetitive use.  While the veteran's clinical 
findings of record may not demonstrate sufficient limitation 
of motion so as to warrant him a compensable rating under DC 
7805, this examiner's opinion seems to be an indication that 
the veteran does, nevertheless, suffer from muscle impairment 
related to his in-service injury, now manifested as retained 
fragments.

Review of the Rating Schedule reveals that the impaired 
muscle group in the veteran's case would be Muscle Group XIV.  
See 38 C.F.R. § 4.73, DC 5314.   Moderate impairment of this 
muscle group warrants a 10 percent rating, and the Board 
finds that this is the maximum amount to be awarded here.  
38 C.F.R. § 4.7. While the veteran does likely suffer pain 
and impairment residual to the retained fragments in these 
muscles, especially after repetitive use as noted by the 
December 2003 VA muscles examiner, the recent clinical 
findings reveal a significant amount of remaining muscle 
strength, as well as full range of motion the lower 
extremity.

Therefore, the Board finds that in light of residuals of 
shell fragment wounds to the left thigh, manifested as 
retained fragments causing distinct impairment to Muscle 
Group XIV, and apart from any disability related to left 
thigh scarring addressed at 38 C.F.R. § 4.118, DC 7805, the 
veteran is entitled to a separate and additional 10 percent 
under 38 C.F.R. § 4.73, DC 5314, for moderate disability 
involving Muscle Group XIV.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7.  In awarding this rating, the 
Board finds that this additional evaluation does not violate 
the provisions against pyramiding as prohibited by VA 
regulation at 38 C.F.R. § 4.14.

Right Hand

The service medical records show that in February 1945, the 
veteran sustained a superficial lacerating wound to the 
dorsum of his right hand, after being hit by part of a 
mortar.  There was no bony damage.  The wound was dressed, 
but the veteran did not undergo surgery.  He originally 
sought treatment in early March at one facility, but was 
transferred to another hospital within a week.  Reports from 
this second hospital note that there was a healed wound on 
the dorsum of the mid-wrist, but that there was very little 
extension in the third and fourth fingers.  Function in these 
fingers greatly improved over the next two weeks.  In total, 
the veteran was hospitalized for this injury for about a 
month, and at the time of his discharge in September 1945, he 
had a small and asymptomatic scar.

In November 1945, the RO service-connected this injury 
(residuals of a shell fragment wound to the right hand) and 
assigned it a 10 percent rating effective from the day after 
service discharge.  VA examination in December 1947 showed a 
two inch scar at the dorsum of the right wrist, contracted 
and attached to the underlying tissue, so that on flexion of 
the third and fourth fingers, the scar was pulled distally; 
it was also tender to deep palpation.  There were no other 
pertinent findings at this evaluation, including after X-
rays.  The RO continued the 10 percent evaluation in a 
December 1947 rating decision, but recharacterized the 
disability to include a healed but adherent scar with damage 
to Muscle Group IX.  

At an August 1995 VA examination, the diagnoses were chronic 
pain of the right wrist with loss of motion, and chronic pain 
in the right hand fingers with limited volar prehension of 
all fingers to the palm.  Although post-traumatic 
degenerative joint disease of the PIP and DIP joints of the 
right hand was also diagnosed, in its April 1996 rating 
decision, the RO did not service-connect this arthritis.

A November 2002 VA examination revealed the veteran's main 
complaint as chronic right hand pain.  On clinical 
evaluation, though, his range of motion and strength findings 
for the right hand were better than those for the left hand.  
In concluding his report, the November 2002 VA examiner 
recorded that the veteran had developed bilateral erosive 
arthritis in his hands, and also noted a past history of 
peripheral neuropathy.  (Current VA treatment reports also 
include multiple diagnoses of diabetic peripheral 
neuropathy.)

At VA examination in December 2003, there was swelling in the 
DIP joints, and noted contracture in the third, fourth, and 
fifth fingers, but also in the second finger of the left 
hand.  There were atrophic changes in the thenar and 
hypothenar muscles, and there was evidence of intrinsic 
muscle atrophy in both hands.  There was some impaired range 
of motion in the digits as well, and observable pain.  The 
recorded diagnoses were osteoarthritis and Dupuytren's 
contracture in the third, fourth, and fifth fingers in the 
right hand.  

On multiple November 2002 and December 2003 VA examinations, 
the veteran's three-inch right hand scar was healed and 
nontender, with no findings of adhesion.

The veteran is currently assigned a 10 percent rating for the 
residuals of shell fragment wounds to his right hand under 38 
C.F.R. § 4.73, DC 5309 (Muscle Group IX).  Muscle Group IX 
involves the muscles of the forearm, which act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  The intrinsic 
muscles of the hand include: the thenar eminence; the short 
flexor, opponens, abductor, and adductor of the thumb; the 
hypothenar eminence; the short flexor, opponens, and abductor 
of the little finger; four lumbricales; and four dorsal and 
three palmar interossei.  38 C.F.R. 4.73, DC 5309.  A note to 
DC 5309 states that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
The note then directs that such disability is to be rated on 
limitation of motion, at a minimum evaluation of 10 percent.  
38 C.F.R. § 4.73, DC 5309, Note.

38 C.F.R. § 4.69 (2004) provides that handedness, for the 
purpose of a dominant rating, will be determined by the 
evidence of record or by testing on VA examination, and 
further provides that only one hand shall be considered 
dominant.  The evidence of record reflects that the veteran 
is right-handed.

The Board finds that it is unable to assign a rating in 
excess of 10 percent for right hand disability under 
38 C.F.R. § 4.73, DC 5309, and that a separate rating for 
additional manifestations of this disability is also not 
warranted.  Current diagnoses reflect impairment of the right 
hand only as related to bilateral erosive arthritis, and 
possibly to peripheral neuropathy, disorders that are not 
service-connected in this case.  (And, as noted earlier, the 
RO appeared to specifically decide not to service-connect 
arthritis when it first presented in August 1995.)  There is 
also no indication of additional and separate current 
disability of Muscle Group IX (related to the original in-
service injury) so as to warrant an increased rating at this 
time.

The Board further observes that under governing law, a 
disability which has been continuously rated at or above any 
evaluation for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud, which is certainly not the situation here.  
See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2002).  Thus, because the veteran's original 10 percent 
disability rating for damage to Muscle Group IX has been in 
effect since September 1945, it is protected at that level 
from any decrease.

The only clearly identifiable current residual of the 
veteran's original in-service injury at this time appears to 
be his right hand scar.  As such, the Board has considered 
whether this scar may warrant the assignment of a separate 
compensable evaluation under the available diagnostic codes 
at 38 C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  As the current medical evidence demonstrates that 
this scar, however, is small, well-healed, superficial, and 
nontender, there does not appear to be any diagnostic code 
under 38 C.F.R. § 4.118 available to afford the veteran an 
additional and compensable rating at this time.  (Nor does 
there appear to be any other code available under the Rating 
Schedule that may be used to increase the veteran's current 
evaluation for right hand disability or assign him a new 
one.) 

The Board therefore finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for the residuals of a shell fragment wound to 
the right hand with involvement of Muscle Group IX.  

Extraschedular Evaluation for the Disabilities on Appeal

Finally, with respect to each of the claims now on appeal, 
the Board has also contemplated referral for extraschedular 
evaluation, but finds that there has been no showing that any 
of these service-connected disabilities has: (1) caused 
marked interference with employment beyond the interference 
contemplated in the currently assigned rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, then, further development in keeping with 
the actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased evaluation of 30 percent for the residuals of 
shell fragment wounds to the left foot is granted.   

An evaluation in excess of 10 percent for the residuals of 
shell fragment wounds behind the left knee is denied.   

A compensable evaluation for the residuals of shell fragment 
wounds to the left thigh, identified as scars, is denied.  

A separate evaluation of 10 percent for the residuals of 
shell fragment wounds to the left thigh, with involvement of 
Muscle Group XIV, is granted.

An evaluation in excess of 10 percent for the residuals of 
shell fragment wounds to the right hand, with involvement of 
Muscle Group IX, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


